PER CURIAM.
On August 4, 1967, Honorable Richard Sauls, one of the Circuit Judges of the Seventeenth Judicial Circuit in and for Brow-ard County, Florida, entered an order finding Robert J. Withrow, Jr., a member of The Florida Bar, guilty of unethical conduct. By said order, Withrow was disbarred from the practice of law in the courts of Florida.
Pursuant to Rule 11.14(4), F.S.A., three certified copies of said order were, on September 26, 1967, filed in the office of the Clerk of this Court. The original of said order was recorded in Circuit Court Minute Book 130, page 127 of the court in which the order was issued.
More than 30 days have now elapsed since entry of the judgment and order of disbarment and no appeal has been taken or petition for review filed as authorized by Rule 11.11(3) (a), and this Court deems it proper to enter its order based upon the judgment of disbarment entered by the Circuit Judge. Said judgment is in all respects approved and Robert J. Withrow, Jr., is hereby disbarred from the practice of law in the courts of the State of Florida and his name shall be stricken from the rolls of The Florida Bar.
It is so ordered.
CALDWELL, C. J., and ROBERTS, THORNAL, ERVIN and ADAMS, JJ., concur.